DETAILED ACTION

Summary
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-6 are pending for examination.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/569,321, filed on October 25, 2017.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on July 18, 2019 and September 18, 2019 have been considered by the examiner.
It is noted that copies of foreign documents that were not provided in the instant application can be found in parent application 15/569,321.

Specification
The use of the terms "Ultrason", "Phenotohto", "Zytel", "ARLEN", "TROGAMID", "GENESTAR", "Panlite", and "ALTESTER" on page 19 of the instant specification, which are trade names or a marks used in commerce, have been noted in this application. It should be capitalized wherever it appears and be accompanied by the generic terminology.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a resin composition comprising a polyether sulfone resin as a main  that fulfills relational expression (1), does not reasonably provide enablement for two or more accessory components which include at least a phenoxy resin that fulfills relational expression (1).  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. See MPEP 2164.01 for the factors discussed below.
With respect to factor (A), the breadth of the accessory components as recited in claim 1 includes at least a phenoxy resin and an infinite number of other components. The other 
With respect to factor (B), the nature of the invention is a resin composition for use in an electric insulating sheet (instant specification; paragraph [0002]).
With respect to factor (C), as can be seen in the prior art rejections below, a resin composition comprising mixtures of polyether sulfone resin, phenoxy resin, and polyamide resin (in the case of claims 2-3) are known in the art. The melt viscosities of the components, however, are not discussed with respect to the other components used in the overall resin composition.
With respect to factors (D) and (E), the viscosity of a liquid mixture is not usually a linear function of composition and is very difficult to predict (Ullman; “6.1.4 Viscosity of Liquid Mixtures”). An estimate may be obtained, however methods to date do not allow confident predictions, particularly when dealing with highly polarized compounds or components differing greatly in size (Ullman; “6.1.4 Viscosity of Liquid Mixtures”). Therefore, even when presented with a finite number of accessory components (e.g., only phenoxy resin and polyamide resin), the viscosity of the final mixture would be difficult for the ordinary artisan to accurately predict. Even if a specific compound of phenoxy or polyamide resin is defined (e.g., PA 6T), the melt viscosity is not necessarily a property of the type of polymer used, and may be adjusted e.g., by changing the weight average molar mass. For example, on page 19 of the instant specification PA1 and PA2 used in the Examples are both polyamide 6T, but they have different melt viscosities.
With respect to factors (F), (G), and (H), there is little guidance provided in the specification as how to make a mixture of resins that result in an η0 that fulfills the claimed relational expression (1). No way to estimate what the viscosity of the resulting mixture would be is provided, only a method of measuring after the mixture is formed (instant specification; paragraphs [0056]-[0057]). The instant specification states in paragraphs [0044]-[0045] that the composition preferably only includes polyether sulfone resin, polyamide resin, and phenoxy resin, and discloses appropriate mass percentages for each component in resin composition. However, currently the scope of claim 1 encompasses more than two accessory components. In the event only phenoxy resin and polyamide resin used as the accessory components, as the instant specification prefers, there is no guidance as to appropriate melt viscosities for each individual accessory component, except for the specific compounds used in the examples. Therefore, even with knowledge that the accessory components comprise only phenoxy resin and polyamide resin and the preferred mass% of each, undue experimentation would still be required because no guidance is provided as to the melt viscosities of the individual components in the preferred mass% that would result in an η0 that fulfills the claimed relational expression (1), and it is known in the art that viscosities of liquid mixtures cannot be accurately predicted.
Four examples are provided in Table 1 where the accessory component is a mixture of a phenoxy resin PHX and one of three polyamides PA1, PA2, and PA3, where the mixtures fulfill the relational expression (1). These example illustrate the non-predictability of the viscosity of the mixture. Examples 1 and 2 both contain PHX and PA1 in different proportions; Example 1 is 50:50, and Example 2 is 40:60. The melt viscosity of PHX is 11 Pa.s while the melt viscosity of PA1 is 16 Pa.s (instant specification; paragraph [0054]), however the 50:50 mixture of Example 1 results in a significantly higher melt viscosity of 60 Pa.s. Since Example 2 comprises a greater 0 is 48 Pa.s, which is less than the 60 Pa.s of Example 1. It is noted that there is no example provided where only phenoxy resin is used as the accessory component that also satisfies the relational expression (1), and that only the trade name for the compounds used in the examples are provided, not the specific compound used.
Example 2 contains PA3, which has the highest melt viscosity of the polyamides used in the inventive examples at 57 Pa.s., in the highest (inventive) polyamide amount at 24 mass%. This results in an η0 of 134 Pa.s. Example 3 comprises PA2 with a lower melt viscosity (20 Pa.s) in a smaller amount (16 mass%), yet results in a significantly higher η0 of 198 Pa.s. The ordinary artisan would have expected a mixture whose initial components have a lower melt viscosity in a lower amount to result in a final mixture with a lower melt viscosity. It is noted that PA3 and PA2 are different polyamide compounds.
Examples 1-3 all use PA 6T, however PA1, used in Examples 1 and 2, has a melt viscosity of 16 Pa.s whereas PA2, used in Example 3, has a melt viscosity of 20 Pa.s. When comparing mass% of PA in Example 1 to Example 2 and Example 1 to Example 3, the difference is 4 mass% in both cases. However, when comparing η0---, the difference between Example 1 and Example 3 is significantly different from the difference between Example 1 and Example 2. The ordinary artisan would have expected the η0’s of Example 1 and Example 2 and Example 1 and Example 3 to differ by a similar proportion.
In light of the above, the specification at the time the application was filed, would not have reasonably taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation, at least because it is known in the art that the 
Claims 2-6 are also rejected under 35 U.S.C. 112(a) based on their dependency from claim 1, rejected above.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “a polyether sulfone resin as a main component of its resin components” (emphasis added). The limitation is indefinite because it is unclear what “its” refers to. Amending the claims to recite –a polyether sulfone resin as a main component of  the resin composition—would aid in overcoming the rejection.
Claim 1 recites the limitations “one or two or more types of resins other than the polyether sulfone resin as accessory components thereof” in lines 3-4 and “when the accessory components have a melt viscosity at 300oC of η0 (Pa.s)” in line 6. The limitation is indefinite because it is unclear whether the melt viscosity η0 is the individual melt viscosities of each accessory component, or the melt viscosity of the mixture of each component. For example, 0, one for the phenoxy and one for the polyamide, both of which independently fulfill the relational expression (1), or if there is one value of η0- representing the melt viscosity of the mixture of phenoxy and polyamide resins. Paragraph [0029] of the instant specification states that where two or more types of resin compositions are contained, the η value is determined for the mixture. Therefore, for the purposes of examination, the melt viscosity η0 is being interpreted as the melt viscosity of the mixture of accessory components.
Claim 4 recites the limitation “at least a three-layer structure” in line 3. The limitation is indefinite because it is unclear “a three-layer structure” further limits the laminated structure of three layers or more in line 2, or whether they are three additional layers. For the purposes of examination the three-layer structure limitation is being interpreted as further limiting the laminated structure of three layers or more.
Claims 2-6 are also rejected under 35 U.S.C. 112(b) based on their dependency from claim 1, rejected above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kihara (US 2014/0048309). Supporting evidence provided by BASF (Ultrason E, S, P Product Brochure) and DuPont (Zytel nylon resin brochure).
With respect to claims 1-5, Kihara teaches a resin layer for a three-dimensionally shaped electrically insulating product (electric insulating sheet) comprising, as the thermoplastic resin film), at least one selected from the group consisting of a polyamide resin, a polysulfone resin, and a polyphenylene sulfide resin (paragraph [0010]). It is preferable for the resin layer to contain both the polyamide resin (accessory component) and the polysulfone resin (paragraphs [0044]-[0045]). The polysulfone resin is preferably a polyether sulfone resin or a polyether polyphenyl sulfone resin having a molecular structure represented by Formula (3) (which is a polyether sulfone monomer) such as “ULTRASON E Series” manufactured by BASF SE (paragraphs [0012]; [0066]-[0069]).
The instant specification also uses ULTRASON as the polyether sulfone resin in paragraph [0054] of the examples. The instant specification does not specify the series, however as evidenced by the attached product brochure, ULTRASON E is a polyethersulfone (page 4). Therefore it is reasonable to presume that the ULTRASON series used in the instant specification is ULTRASON E, and thus it would have been obvious to one of ordinary skill in the art that the ULTRASON E series of Kihara has a similar melt viscosity as that of the instant specification, namely 140 Pa.s at 300oC and a glass transition temperature of 210oC (instant specification; paragraph [0054]). The polysulfone resin is preferably at least 20 wt%, more preferably at least 40 wt% and not more than 90 wt%, preferably not more than 70 wt% of the resin layer (main component) (paragraph [0070]).
In the examples of Kihara, the polyamide resin used is “Zytel HTN501” (paragraph [0125]-[0126]). In paragraph [0054] of the instant specification “Zytel” is used as a polyamide 6T resin PA1 with a melt viscosity of 16 Pa.s at 300oC and a melting temperature of 300oC. The Zytel HTN series is a PA6T/XT-1 resin, and has a melting point of 300o
Other thermoplastic resins (accessory component) used may include a thermoplastic polyhydroxy polyether phenoxy resin formed by a reaction of bisphenols and epichlorohydrin (paragraph [0072]). In the examples the thermoplastic polyhydroxy polyether phenoxy resin used is “Phenotohto YP-50S” manufactured by Tohto Kasei Co., Ltd. (paragraph [0127]).
The instant specification also uses “Phenotohto” as the phenoxy resin in paragraph [0054] of the examples. The instant specification does not specify the specific “Phenotohto” product used, however it would be obvious to the ordinary artisan that the melt viscosity of 11 Pa.s at 300oC for the broad recitation in the instant specification would be similar to the specific product used in Kihara.
Since Kihara uses the same products as the instant invention, it is reasonable to presume that the resin mixture of Kihara fulfills the Relational expression (1) of the claim.
Kihara further teaches an electrically insulating sheet material (electric insulating sheet) which includes the resin layer and protective layers disposed on both sides of the resin layer in contact with the resin layer (paragraph [0031]). Examples of materials for the protective layer include nonwovens of synthetic polymer compounds such as polyester (paragraphs [0017], [0084]-[0090], [0115]).
The limitations “a resin film laminated onto the polyester fiber non-woven fabric”, “the polyester fiber non-woven fabric and the resin film are thermally adhered to each other” and “the resin film has at least a surface that is thermally adhered to the polyester fiber non-woven fabric” are method limitations and do not determine the patentability of the product, unless the method produces a structural feature of the product.  The method of forming the product is not germane to the issue of patentability of the product itself, unless Applicant presents evidence from which the Examiner could reasonably conclude that the claimed product differs in kind from those of 

With respect to claim 6, Kihara teaches all the limitations of claim 1 above. Kihara further teaches that the electrically insulating product may be used as electrical insulation in a motor coil (paragraph [0109]).


Alternate Rejection
In the event it is determined Kihara (US 2014/0048309) does not inherently teach melt viscosities that satisfy relational expression (1), claims 1-6 are rejected as follows.

Claims 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kihara (US 2014/0048309) in view of Weber (US 2013/0085224) and Otsuki (WO 2016/152856)1.
With respect to claims 1-5, Kihara teaches a resin layer for a three-dimensionally shaped electrically insulating product (electric insulating sheet) comprising, as the thermoplastic resin (resin film), at least one selected from the group consisting of a polyamide resin, a polysulfone resin, and a polyphenylene sulfide resin (paragraph [0010]). It is preferable for the resin layer (resin film) to contain both the polyamide resin (accessory component) and the polysulfone resin (paragraphs [0044]-[0045]). The polysulfone resin is preferably a polyether 
The instant specification also uses ULTRASON as the polyether sulfone resin in paragraph [0054] of the examples. The instant specification does not specify the series, however as evidenced by the attached product brochure, ULTRASON E is a polyethersulfone (page 4). Therefore it is reasonable to presume that the ULTRASON series used in the instant specification is ULTRASON E, and thus it would have been obvious to one of ordinary skill in the art that the ULTRASON E series of Kihara has a glass transition temperature of 210oC (instant specification; paragraph [0054]). The polysulfone resin is preferably at least 20 wt%, more preferably at least 40 wt% and not more than 90 wt%, preferably not more than 70 wt% of the resin layer (main component) (paragraph [0070]).
In the examples of Kihara, the polyamide resin used is “Zytel HTN501” (paragraph [0125]-[0126]). The Zytel HTN series is a PA6T/XT-1 resin, and has a melting point of 300oC (DuPont; Zytel nylon resin brochure). Other thermoplastic resins (accessory component) used may include a thermoplastic polyhydroxy polyether phenoxy resin formed by a reaction of bisphenols and epichlorohydrin (paragraph [0072]). In the examples the thermoplastic polyhydroxy polyether phenoxy resin used is “Phenotohto YP-50S” manufactured by Tohto Kasei Co., Ltd. (paragraph [0127]).
Kihara further teaches an electrically insulating sheet material (electric insulating sheet) which includes the resin layer (resin film) and protective layers disposed on both sides of the resin layer (resin film) in contact with the resin layer (paragraph [0031]). Examples of materials for the protective layer include synthetic polymer compounds such as polyester (paragraphs [0084]-[0090]).
The limitations “a resin film laminated onto the polyester fiber non-woven fabric”, “the polyester fiber non-woven fabric and the resin film are thermally adhered to each other” and “the resin film has at least a surface that is thermally adhered to the polyester fiber non-woven fabric” are method limitations and do not determine the patentability of the product, unless the method produces a structural feature of the product.  The method of forming the product is not germane to the issue of patentability of the product itself, unless Applicant presents evidence from which the Examiner could reasonably conclude that the claimed product differs in kind from those of the prior art.  See MPEP § 2113.  Furthermore, there does not appear to be a difference between the prior art structure and the structure resulting from the claimed method because Kihara teaches an electrically insulating sheet material which includes the resin layer and protective layers disposed on both sides of the resin layer in contact with the resin layer (paragraph [0031]).
Kihara is silent as to melt viscosities of the components satisfying relational expression (1).
Weber teaches a molding composition comprising at least one polyarylene ether sulfone (paragraph [0001]). Polyarylene ethers are known to have high melt viscosity, and this is in particular disadvantageous for processing means of injection molding to give layer moldings (paragraph [0002]). To object of the invention of Weber is to provide high-strength molding compositions based on polyether sulfones that have good processability in the melt, high mechanical strength, high stiffness, and good flowability (paragraphs [0008]-[0009]). Melt flowability was assessed on the basis of melt viscosity, and the melt viscosity of the polyarylene ether sulfone at 350oC/1150 s-1 is preferably from 150-300 Pa.s, most preferably 150-275 Pa.s (paragraph [0043]).
Since both Kihara and Weber teach molding compositions comprising polyether sulfones, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the melt viscosity of the polyether sulfone resin to be 150-300 Pa.s, more preferably 150-275 Pa.s at 350oC/1150 s-1 in order to increase the flowability and processability of the melt for injection molding.
Otsuki teaches a fiber-reinforced plastic molding material comprising a blend of phenoxy resin (paragraph [0052]). The phenoxy resin preferably has a melt viscosity of 3,000 Pa.s or less at anywhere in the temperature range from 160-220oC (paragraph [0054]). When the melt viscosity is more than 3,000 Pa.s, the fluidity of the phenoxy resin at the time of molding degrades, and does not sufficiently permeate into the fiber base material, causing voids (paragraph [0054]).
Since both Kihara in view of Weber and Otsuki teach moldable resin compositions containing phenoxy resin, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the melt viscosity of the 
The combination results in a blend of low melt viscosity polyethersulfone resin and a high melt viscosity phenoxy resin that necessarily satisfies the relational expression (1). While the melt viscosity of the combination of the polyamide resin and the phenoxy resin is not disclosed, the melt viscosity of the phenoxy resin is sufficiently larger than the melt viscosity of the polyether sulfone that it is reasonable to presume that relational expression (1) is satisfied.
Kihara in view of Weber and Otsuki teaches the claimed invention above but does not expressly teach the melt viscosities at 300oC. It is reasonable to presume that the relational expression (1) when measured at 300oC is inherent to Kihara in view of Weber and Otsuki. Support for said presumption is found in that Kihara in view of Weber and Otsuki teaches all the structural limitations of claim 1 above, as well as melt viscosity values for the polyether sulfone resin and viscosity resin that are sufficiently different from each other, and therefore are expected to still fulfill the relational expression (1) at a different temperature.

With respect to claim 6, Kihara in view of Weber and Otsuki teaches all the limitations of claim 1 above. Kihara further teaches that the electrically insulating product may be used as electrical insulation in a motor coil (paragraph [0109]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Larissa Rowe Emrich whose telephone number is (571)272-2506.  The examiner can normally be reached on Monday - Friday, 7:30am - 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LARISSA ROWE EMRICH
Examiner
Art Unit 1789


/LARISSA ROWE EMRICH/Examiner, Art Unit 1789                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 English equivalent US 2018/0079879 used as reference